Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12 and 19 stated “a mechanical brake linkage assembly configured to activate the brake assembly relative to the first and second drive wheels in response to movement of the first and second steering levers in a direction parallel to the first direction after the first and second steering levers have been moved from the operating position to a non-operating position.”  While the specification briefly mentioned to activate the brake assembly the steering levers may be moved  rearwardly or forwardly after the steering levers have already moved to the outboard position.  However, the specification and drawings failed to disclose the inter-working structure of the levers and the brake assembly.  The drawings only show the claimed invention schematically but without the actual interworking/connection structures.  It is not enough to simply outline a concept, but the manner in which the invention is embodied must be disclosed in exchange for the patent protection sought.  Reference to Eavenson, SR et al. (figures 1-6 of USPUB. 2006/0172857) is provided as an example of a properly disclosed drawings to show the interconnecting structure between the steering levers to other structures.

Claims 2-11, 13-18 and 20-23 each requires all the limitations of claims 1, 12 and 19 respectively, and therefore also subjected to the same ground of rejection.

Acknowledgement
	The prior art does not explicitly teach a mechanical brake linkage assembly configured to activate the brake assembly relative to the first and second drive wheels in response to movement of the first and second steering levers in a direction parallel to the first direction after the first and second steering levers have been moved from the operating position to a non-operating position as recited in claims 1, 12 and 19.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/               Primary Examiner, Art Unit 3611